

113 S2983 ES: U.S. Merchant Marine Academy Improvement Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 2983IN THE SENATE OF THE UNITED STATESAN ACTTo allow for a contract for operation of Melville Hall of United States Merchant Marine Academy
			 after gift by United States Merchant Marine Academy Alumni Association and
			 Foundation, Inc., for renovation of such hall and for other purposes.1.Short titleThis Act may be cited as the U.S. Merchant Marine Academy Improvement Act of 2014.2.Melville Hall of United States Merchant Marine Academy(a)Gift to the Merchant Marine AcademyThe Maritime Administrator may accept a gift of money from the Foundation under section 51315 of
			 title 46, United States Code, for the purpose of renovating Melville Hall
			 on the campus of the United States Merchant Marine Academy.(b)Covered giftsA gift described in this subsection is a gift under subsection (a) that the Maritime
			 Administrator determines
			 exceeds the sum of—(1)the minimum amount that is sufficient to ensure the renovation of Melville Hall in accordance with
			 the capital improvement plan of the United States Merchant Marine Academy
			 that was in effect on the date of enactment of this Act; and(2)25 percent of the amount described in paragraph (1).(c)Operation contractsSubject to subsection (d), in the case that the Maritime Administrator accepts a gift of money
			 described in subsection (b), the Maritime
			 Administrator may enter  into a contract with the Foundation for the
			 operation of
			 Melville Hall to make available facilities for, among other possible uses,
			 official academy functions,
			 third-party catering functions, and industry events and
			 conferences.(d)Contract termsThe contract described in subsection (c) shall be for such period and on such terms
			 as the Maritime Administrator considers appropriate, including a
			 provision, mutually agreeable to the Maritime Administrator and the
			 Foundation, that—(1)requires the Foundation—(A)at the expense solely of the Foundation through the term of the contract to maintain Melville
			 Hall in a condition that is as good as or better than the condition
			 Melville Hall was in on the later of—(i)the date that the renovation of Melville Hall was completed; or(ii)the date that the Foundation accepted Melville Hall after it was tendered to the Foundation by the
			 Maritime Administrator; and(B)to deposit all
			 proceeds from the operation of Melville Hall, after expenses necessary for
			 the operation and maintenance of Melville Hall,  into the account of the
			 Regimental Affairs
			 Non-Appropriated Fund Instrumentality or successor entity, to be used
			 solely for the morale and welfare of the cadets of the United States
			 Merchant Marine Academy; and(2)prohibits the use of Melville Hall as lodging or an office by any person for more than 4 days in
			 any calendar
			 year other than—(A)by the United States; or(B)for the administration and operation of Melville Hall.(e)DefinitionsIn this section:(1)ContractThe term contract includes any modification, extension, or renewal of the contract.(2)FoundationIn this section, the term Foundation means the United States Merchant Marine Academy Alumni Association and Foundation, Inc.(f)Rules of constructionNothing in this section may be construed under section 3105 of title 41, United States Code, as
			 requiring the Maritime Administrator to award a
			 contract for the operation of Melville Hall to the Foundation.Passed the Senate December 11, 2014.Secretary